UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)July 25,2012 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Commission file number 001-34135 MASSACHUSETTS 04-2211809 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) TWO TECH DR, ANDOVER, MASSACHUSETTS 01810-2434 (Address of principal executive offices) (Zip Code) 978-289-1500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition Financial Results OnJuly 25, 2012, Dynamics Research Corporation issued a press release announcing financial results as of and for the three and six months endedJune 30, 2012.A copy of the press release is attached hereto as Exhibit 99.1. The information in this Current Report on Form 8-K, including Exhibit 99.1 attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any filing of the company under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (c) Exhibits Number Press release datedJuly 25, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNAMICS RESEARCH CORPORATION (Registrant) Date:July 25, 2012 /s/ David Keleher Senior Vice President, Chief Financial Officer and Treasurer Exhibit Index Exhibit Number Exhibit Name Location Press release datedJuly 25, 2012. Furnished herewith* *Exhibit 99.1 attached hereto is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing.
